Exhibit 10.5
 
 
[logo.jpg]
MASTER SERVICE AGREEMENT




THIS MASTER SERVICE AGREEMENT is made and entered into as of this 1st day of
September, 2015 (the “Effective Date”), by and between Excelsior Global Advisors
LLC (hereinafter, the “Consultant”), with an address at 401 Park Avenue South
10th Floor, New York, N.Y. 10016 and Panther Biotechnology, Inc., a Nevada
corporation having offices at 888 Prospect St., Suite 200 La Jolla, CA 92037
(the “Company”).


WHEREAS, Consultant is in the business of assisting in the selection and
coordination of investor awareness providers and services (the “Services”);


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Consultant hereby agree as
follows:



1. GENERAL.



a.            Statement of Work.   Consultant agrees to provide Services to the
Company in accordance with the terms and conditions of this Agreement.  A
description of the Services to be provided shall be set forth in one or more
mutually agreed upon documents (each, a “Statement of Work”), each of which upon
execution by Consultant and the Company shall become binding between the parties
and made a part hereof.  Each Statement of Work entered into by the parties in
connection herewith shall be subject to, and the obligations of the parties
hereunder shall be performed in accordance with, the terms and conditions of
this Agreement. Each Statement of Work shall (i) supplement and form a part of
this Agreement, (ii) be read and construed as one with this Agreement, and (iii)
be deemed incorporated by reference herein.  In the event of any conflict
between the terms of this Agreement and any Statement of Work, the terms of this
Agreement shall govern and control unless such Statement of Work expressly
indicates otherwise.


b.            Change orders.  The scope of the Services to be provided hereunder
shall not be changed in any material respect without a mutually agreed upon
change order executed by an authorized representative of each party.  Unless
otherwise agreed to by the parties and set forth in the change order, all
additional Services set forth in a change order shall be billable as set forth
in the change order.
 


1Page

--------------------------------------------------------------------------------

 

2. PAYMENT.



a.    General.  The Company shall pay to Consultant the fees for the Services as
set forth in the applicable Statement of Work (the “Fees”), plus costs for
expenses.  The Company shall make all payments in United States Dollars unless
otherwise provided in the Statement of Work.  All late payments shall bear
interest at the lesser of the rate of 0.5% per month or the highest rate
permissible under applicable law, calculated daily and compounded monthly. 
Commencing on the Effective Date, the Consultant will be retained as a
Consultant and independent contractor for the Company for the Term as set forth
in Section 3. A description of Services can be found in Exhibit A.


b.    Payment in Stock.                                        To the extent
that any Statement of Work provides for payment in Company Stock or other
securities (“Stock”), the parties hereby agree as follows:



i. The Company may not issue any Stock under a registration Statement on Form
S-8 or Rule 701 under the Securities Act of 1933, as amended (the “1933 Act”);




ii. Consultant hereby agrees to be bound by the Company’s insider trading or
similar policy, if any, during the Term, and for 90 days thereafter;




iii. All Stock shall be restricted and bear a standard 1933 Act legend;




iv. The Company shall cause its counsel to provide an opinion letter for removal
of any legend when and if such legend may be removed in accordance with
applicable law.




3. TERM. The term of this Consulting Agreement (the “Term”) shall commence as of
the Effective Date and shall continue for a period of (6) six months, and will
extend for an additional (6) six months unless canceled by either party in
writing.




4. SERVICES.



a.            Acceptance.   All Services to be delivered hereunder shall be
deemed accepted by the Company upon its approval of the Statement of Work,
unless otherwise set forth in a Statement of Work.  If the Company rejects the
Services rendered hereunder, the Company shall provide a reasonable level of
detailed information for the rejection, and Consultant shall correct and/or
modify the non-conforming Services within fifteen (15) days thereof (or such
other period of time as mutually agreed upon in writing between the parties). 
In the event that the Company remains unsatisfied with the delivery of such
Services after resubmission by Consultant, Consultant and the Company shall
promptly meet and discuss the Company’s rejection in good faith, and agree to a
resolution of the Company’s rejection within fifteen (15) days.
2Page

--------------------------------------------------------------------------------

  In the event that Consultant and the Company cannot resolve the Company’s
rejection and such rejection was not made in connection with any failure or
defect of any third party product or deliverable delivered by Consultant to the
Company, the parties hereto shall resolve the dispute in accordance with the
terms and conditions of Section 13.


b.             Subcontracting.   The Company understands that Consultant will
subcontract all Services to subcontractors set forth in each Statement of Work
and that the Company’s execution of a Statement of Work constitutes approval of
each such subcontractor.


c.            Company Responsibilities.


i.            In connection with Consultant’s performance of the Services
specified in the Statement of Work, Company agrees to provide Consultant and/or
each subcontractor, such materials as may be necessary for the Services to be
performed (the “Materials”).  The Company hereby represents, warrants, covenants
and agrees that the Materials will be true and accurate and shall be free of any
material omissions or misstatements and otherwise compliant will all applicable
laws.


ii.            The Company, if required by law, shall provide disclosures in
each of its Forms 10-K and 10-Q as to the existence of this Agreement and any
Statement of Work, the amount paid or to be paid in connection with each
Statement of Work and the types of services to be provided under each Statement
of Work.


iii.            During the Term, the Company shall advise Consultant of any and
all promotional activities with respect to its securities, prior to the
commencement of such activities, including, but not limited to, press releases
and engagements with other investment relations firms or other service providers
providing services similar to those or the Services provided in a Statement of
Work.


5.            INDEPENDENT CONTACTOR.  At all times during the term of this
Agreement, Consultant and each subcontractor shall be an independent contractor
in providing the Services hereunder with the sole right to supervise, manage,
operate, control and direct the provision of such Services and the sole
obligation to employ, compensate and manage its own employees and business
affairs.  Nothing contained in this Agreement shall be deemed or construed to
create a partnership or joint venture, to create the relationship of
employee/employer or principal/agent, or otherwise create any liability
whatsoever of any party with respect to the indebtedness, liabilities,
obligations or actions of the other party.



6. CONFIDENTIAL MATTERS.



a.             Confidentiality.  Consultant and the Company agree that they may
gain access to or become familiar with trade secrets, computer databases,
computer files, documentation, and other confidential information, which may be
valuable assets and property rights of the other party (“Confidential
Information”). 
3Page

--------------------------------------------------------------------------------

Information disclosed hereunder shall not be considered "Confidential
Information" to the extent it: (i) is known to the receiving party prior to the
disclosure thereof by the disclosing party, other than by breach of this
Agreement, (ii) is or hereafter becomes, other than through the fault of the
receiving party, generally available to the public, (iii) is disclosed to the
receiving party by a third party other than in breach of an obligation of
confidentiality owed by such third party to the disclosing party; or (iv) is
independently developed by the receiving party as shown by the receiving party's
written records, without the benefit of information disclosed by the disclosing
party.  Consultant and the Company each agree not to disclose or to divulge to
any other party such trade secrets or Confidential Information during the term
of this Agreement and for a period of three (3) years from the later of (a) the
date of completion of the Services provided hereunder or (b) the date of
termination of this Agreement pursuant to Section 9 herein.  Consultant and the
Company further agree that at any time at the disclosing party’s request, the
receiving party will surrender or destroy all copies, in any form or format, of
the Confidential Information that were developed or provided during the conduct
of services hereunder.


b.             Required Disclosure of Confidential Information.  Either party
may disclose Confidential Information of the other party pursuant to any
governmental, judicial, or administrative order, subpoena, or discovery request,
provided that the party from whom disclosure is sought uses commercially
reasonable efforts to notify the other of such order, subpoena, or discovery
request so that the other party may prevent such disclosure or otherwise seek to
make such disclosure subject to a protective order or confidentiality agreement.


c.            Remedy for Breach.   Each party acknowledges and agrees that any
violation of this Section 6 may cause immediate and irreparable harm, which
money damages would not sufficiently remedy, and that either party shall be
entitled to equitable relief, including injunction and specific performance, to
prevent the breach or threatened breach of such provisions and to secure their
enforcement, in addition to all other remedies available to the party at law or
in equity.


7.            FORCE
MAJEURE.                                                      Neither party
shall be in default hereunder by reason of any failure or delay in the
performance of its obligations hereunder where such failure or delay is due to
any cause beyond its reasonable control, including, but not limited to, strikes,
labor disputes, civil disturbances, riot, rebellion, invasion, epidemic,
hostilities, war, terrorist attack, embargo, natural disaster, acts of God,
flood, fire, sabotage, accident, delay in transportation, fluctuations or
non-availability of electrical power, heat, light, air conditioning or Company
equipment, loss and destruction of property, intervention by governmental
entities, change in laws, regulations or orders, other events or any other
circumstances or causes beyond such party's reasonable control (a "Force Majeure
Occurrence").


8.    DISCLAIMER OF REPRESENTATIONS AND WARRANTIES.  Any description of the
Services is given by way of indication only and shall not constitute any
representation or warranty as to the quality or nature of the relevant Services
or concerning their fitness for any purpose, other than as set forth in a
Statement of Work.
4Page

--------------------------------------------------------------------------------

Furthermore, Company acknowledges that neither Consultant nor any person
purporting to act on its behalf has made any representation or given any promise
or undertaking which is not expressly set out in this Agreement or a Statement
of Work.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR A
STATEMENT OF WORK, NO EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY IS MADE WITH
RESPECT TO THE SERVICES TO BE PROVIDED BY CONSULTANT HEREUNDER, INCLUDING
WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.  THE REPRESENTATIONS AND WARRANTIES PROVIDED IN THIS
AGREEMENT, IF ANY, SHALL NOT APPLY TO DEFECTS OR FAILURE OF ANY DELIVERABLE DUE
TO ANY OF THE FOLLOWING BY THE COMPANY OR ANY THIRD PARTY: ACCIDENT, NEGLECT OR
MISUSE; UNUSUAL STRESS; OR ANY UNAUTHORIZED MODIFICATION OR ADJUSTMENT MADE TO
ANY DELIVERABLE.  Upon final payment by Company as provided for herein,
Consultant will assign to Company any and all manufacturers’ warranties and
sublicense any and all licenses provided by such third party manufacturers with
respect to the Products to be delivered by Consultant hereunder, to the extent
such warranties and/or licenses may be assigned or sublicensed.


9.    LIMITATION OF LIABILITY.  NEITHER PARTY SHALL BE LIABLE HEREUNDER FOR ANY
INDIRECT, SPECIAL OR CONSEQUENTIAL LOSS OR DAMAGES (INCLUDING, BUT NOT LIMITED
TO, LOST PROFITS OR LOST SAVINGS) EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.   IN NO EVENT SHALL EITHER PARTY'S AGGREGATE
LIABILITY FOR ANY MATTER ARISING OUT OF THE SUBJECT MATTER OF THIS AGREEMENT,
WHETHER IN CONTRACT, TORT OR OTHERWISE, EXCEED THE AMOUNT OF THE FEES PAID FOR
THE PARTICULAR SERVICES WHICH GAVE RISE TO SUCH CLAIM UNDER THIS AGREEMENT.
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE REMEDIES PROVIDED
HEREIN ARE THE PARTIES' SOLE AND EXCLUSIVE REMEDIES.


10.     NO PUBLICITY.  Neither party hereto shall (i) unless required by law,
issue any press release or make any other written public statement with respect
to this Agreement and matters related hereto, or (ii) use the other party’s
name, logo, or any abbreviation derivation thereof, for any advertising,
promotions, trade display or other commercial purposes, without the prior
written consent of the other party, except as required for section 4.C.2.


11.    NOTICES.  All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given, five (5) business days following sending by registered or certified
mail, postage prepaid, when sent, if sent by facsimile (provided that the
facsimile transmission is promptly confirmed by telephone), when delivered, if
delivered personally to the intended recipient, and one (1) business day
following sending by overnight delivery via a national courier service.
5Page

--------------------------------------------------------------------------------



12.    GOVERNING LAW.  This Agreement and any and all other matters between the
parties hereto shall be construed in accordance with, and governed by, the laws
of the State of New York, without regard to the application of conflicts of law
principles.


13.    DISPUTE RESOLUTION.  Except as provided above, each party agrees to
submit any and all disputes, claims and controversies arising between the
parties hereto to final and binding arbitration, which shall be administered by
the American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules then in effect.  Any arbitration brought hereunder shall be
heard by three (3) independent and impartial arbitrators.  Two arbitrators shall
be selected by the respective parties, one by the claimant(s) and one by the
respondent(s).  The third arbitrator shall be appointed by the two
party-appointed arbitrators or by the AAA if such two arbitrators cannot agree. 
The place of the arbitration shall be New York, New York.  Any party’s refusal
to select, or unreasonable delay in selecting, an arbitrator shall be considered
a material breach of this Agreement.  The arbitrators shall have the authority
to grant any equitable and legal remedies that would be available in any
judicial proceeding intended to resolve a dispute.  Notwithstanding the
foregoing, either party shall be entitled to seek preliminary injunctive relief
from any court of competent jurisdiction, pending the final decision or award of
the arbitrators.  The award rendered in arbitration hereunder shall be final and
non-appealable.  Judgment on the award rendered may be entered in any court
having jurisdiction thereof.  Each of the parties shall keep the proceedings and
any and all transcripts, statements, documents, discovery, correspondence and
all other non-public information produced or otherwise disclosed in connection
with any such arbitration confidential.  Each party shall be responsible for and
shall pay its own direct and indirect costs and expenses incident to any
arbitration brought hereunder, including all attorney fees and travel-related
expenses.  If any dispute arises in connection with this Agreement or the
Services to be provided hereunder, Company shall not be entitled to deduct
monies otherwise due hereunder by way of set off or otherwise.



14. GENERAL.




a. Entire Agreement.  This Agreement as set forth herein, together with together
with the Statement(s) of Work contemplated hereunder, represents the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes any and all prior and contemporaneous agreements, understandings,
documents, negotiations, and/or discussions (whether oral or written) between
the parties.  The Statement(s) of Work are hereby incorporated in and made a
part of this Agreement as if set forth in full herein.  Any terms used in any
Statement of Work but not otherwise defined therein shall be defined as set
forth in this Agreement.




b. Amendments.  This Agreement and all Statements of Work entered into by the
parties in connection herewith may be amended, modified, superseded or cancelled
and any of the terms, covenants or conditions hereof may be waived only by an
instrument in writing signed by an authorized representative of each of the
parties hereto or, in the case of a waiver, by or on behalf of the party waiving
compliance.



6Page

--------------------------------------------------------------------------------

c. No Waivers.  No express waiver or assent by any party hereto to any breach of
or default in any term or condition of this Agreement shall constitute a waiver
of or an assent to any succeeding breach of or default in the same or any other
term or condition hereof.




d. No Third Party Beneficiaries.  This Agreement is for the sole benefit of the
parties hereto and their permitted assigns and nothing herein shall give or be
construed to give to any person, other than the parties hereto and such assigns,
any legal or equitable rights hereunder.




e. Assignment.  Neither this Agreement nor any of the rights and obligations of
the parties hereunder may be assigned by either of the parties hereto without
the prior written consent of the other party (which consent shall not be
unreasonably withheld), provided, however, that either party may assign this
Agreement to an affiliate or to a successor in interest that purchases all or
substantially all of such party’s stock or assets.  Notwithstanding the
foregoing, each party shall remain liable for all of their respective
obligations under this Agreement.  Subject to the first sentence of this Section
21(e), this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns and no other person
shall have any right, obligation or benefit hereunder.  Any attempted assignment
or transfer in violation of this Section 14(e) shall be void.




f. Severability.  The invalidity of any portion hereof shall not affect the
validity, force or effect of the remaining portions hereof.   If it is ever held
that any restriction hereunder is too broad to permit enforcement of such
restriction to its fullest extent, each party agrees that a court of competent
jurisdiction may enforce such restriction to the maximum extent permitted by
law, and each party hereby consents and agrees that such scope may be judicially
modified accordingly in any proceeding brought to enforce such restriction.




g. Counterparts.  This Agreement may be executed in several counterparts, each
of which shall have the force and effect of an original for all purposes, but
all of which shall constitute one and the same agreement.  This Agreement, and
any modifications relating thereto, may be executed and delivered by facsimile
or electronic mail.  Any such facsimile or electronic mail transmission shall
constitute conclusive proof of such agreement.




h. INDEMNIFICATION.  Company shall indemnify, defend and hold harmless the
Consultant, and each of its members, their affiliates and their respective
directors, officers, employees, representatives, agents, successors and assigns
(collectively, “Indemnitees”) from and against any and all claims, losses,
liabilities, damages, costs, expenses (including, without limitation, attorney
fees and expenses) demands, fines, penalties, injunctions, suits and causes of
action of any kind or nature whatsoever, as incurred (collectively referred to
as “Damages”) instituted by any third party and arising out of Consultant’s
performance of services under this Agreement, unless said Damages arise out of
negligence or willful misconduct of the Consultant.



7Page

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has read this Agreement and agrees to be bound
thereby.  This Agreement shall be effective as of the Effective Date.










PANTHER BIOTECHNOLOGY, INC.


Signature: /s/Philip E. Ruben                  
Print Name: Philip E. Ruben
Title: CFO




EXCELSIOR GLOBAL ADVISORS, LLC




Signature: /s/ Jared Mitchell                           


Print Name: Jared Mitchell
Title: Managing Partner
 

 




8Page

--------------------------------------------------------------------------------

 
EXHIBIT A
 


EXCELSIOR GLOBAL ADVISORS, LLC for PANTHER BIOTECHNOLOGY, INC.
STATEMENT OF WORK NO. 1


This Statement of Work No. 1 (“Statement of Work”) is entered into as of this
1ST day of September 2015 (“Statement of Work Effective Date”), by and between
Panther Biotechnology, Inc., a Nevada corporation having offices at 888 Prospect
St., Suite 200 La Jolla, CA 92037   (“Company”), and Excelsior Global Advisors,
LLC (“Consultant”), pursuant to that certain Master Services Agreement dated as
of September 1st, 2015 by and between Company and Consultant (the “MSA”).


The parties have entered into the Agreement for the provision of certain
services and deliverables to Company.  The Agreement contemplates that the
parties may enter into specific Statements of Work describing in detail the
services and deliverables to be provided by Consultant to Company.


NOW, THEREFORE, for and in consideration of the foregoing premises, and the
agreements of the parties set forth below, Company or Company Affiliate and
Consultant agree as follows:


1.            General.  This Statement of Work sets forth the agreement of the
parties with respect to the services and deliverables to be provided as
described herein.  Except to the extent expressly set forth in this Statement of
Work in respect of the Services described herein, all terms and conditions of
the MSA will apply to this Statement of Work, and this Statement of Work is
hereby incorporated into the MSA by reference.  All capitalized terms not
defined in this Statement of Work will have the meanings set forth in the MSA.


2.            Statement of Work Term.  This Statement of Work shall become
effective as of the Statement of Work Effective Date and shall expire in (6) six
months with an additional (6) six month continuation unless canceled by either
party in writing.


3.            Services.  Consultant shall provide the following Services in
accordance with the terms and conditions of the MSA and the framework set forth
in this Statement of Work:



· Advise and assist company in developing and implementing appropriate plans and
materials for presenting the Company and its business plans, strategy and
personnel to the financial community




--------------------------------------------------------------------------------

· Introduce said Company to the financial community




· With the cooperation of the Company, maintain an awareness during the term of
the agreement of the Company’s plans and strategy as it relates to the financial
community




· Assist in monthly geographically organized introductions to broker dealers,
micro-cap funds and high net worth individuals to compliment the below services.




· Introductions to call centers, bloggers, media and newsletter writers.

 

· Upon receipt of the Company’s approval and in consultation with the Company,
conduct meetings in person or by telephone, with prospective brokers or the
investment public in combination with above marketing programs.




· Assist company in necessary steps for financial and public relations



4.            Approach/Organization:  Consultant shall, upon receipt of payment,
engage the service providers set forth above, on behalf of the Company.


5.            Fees: In consideration for Consultant’s provision of the services,
Company shall pay to Consultant



(a) $35,000 cash payment due on signing and the 1st day of each month, subject
to (c) below.

(b) 15,000 shares that will be eligible for Rule 144 as promulgated under the
Securities Act of 1933, as amended, earned on the first day of the month and
deliverable by the 20th day of each month during the term of this Agreement.

(c) EGA acknowledges that Panther Biotechnology will defer the cash payment due
each month until the company raises a minimum of $3 million dollars. This
deferment will not last more than 3 months.

 

--------------------------------------------------------------------------------

 

(d) The Company will reimburse Consultant for any pre-approved, in writing,
travel or other expenses and the Consultant shall submit such expenses to the
Company monthly for reimbursement.



IN WITNESS WHEREOF, the parties have caused this Statement of Work to be
executed by their duly authorized representatives as of the Statement of Work
Effective Date.
 


PANTHER BIOTECHNOLOGY, INC.


Signature: /s/Philip E. Ruben               

Print Name: Philip E. Ruben
Title: CFO


EXCELSIOR GLOBAL ADVISORS, LLC


Signature: /s/ Jared Mitchell              


Print Name: Jared Mitchell
Title: Managing Partner
 